Case: 12-60026       Document: 00512100029         Page: 1     Date Filed: 01/03/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          January 3, 2013
                                     No. 12-60026
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

GUSTAVE LE GRAND FILS YEN NYEMB,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A088 824 200


Before SMITH, DeMOSS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Gustave Le Grand Fils Yen Nyemb, a native and citizen of Cameroon,
petitions for review of the decision of the Board of Immigration Appeals (BIA)
denying his motion to reopen his removal proceedings. Nyemb concedes that his
motion was untimely and could only result in relief if he demonstrated changed
circumstances in Cameroon. See 8 CFR § 1003.2(c)(2) and (3).
       A motion to reopen must state new facts to be proved at a hearing and
must be supported by “evidentiary material.” § 1003.2(c)(1). We employ a

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60026     Document: 00512100029      Page: 2   Date Filed: 01/03/2013

                                  No. 12-60026

“highly deferential abuse-of-discretion standard” when reviewing the denial of
a motion to reopen. Altamirano-Lopez v. Gonzales, 435 F.3d 547, 549 (5th Cir.
2006) (internal quotation marks and citation omitted). Even a decision that we
might think wrong will stand if “it is not capricious, racially invidious, utterly
without foundation in the evidence, or otherwise so irrational that it is arbitrary
rather than the result of any perceptible rational approach.” Zhao v. Gonzales,
404 F.3d 295, 304 (5th Cir. 2005) (internal quotation marks and citation
omitted). The BIA’s decision on Nyemb’s motion easily meets this standard.
      Nyemb inaccurately asserts that the BIA disregarded documents
submitted with his motion. The BIA’s order makes clear that all of Nyemb’s
documents were considered, even the ones that the BIA noted to be lacking
authentication or proper certification.     The BIA specifically compared the
documents submitted with the motion to reopen to the country report submitted
when Nyemb appeared before the immigration judge in his removal proceeding.
The BIA’s ruling was that Nyemb failed to make a persuasive showing—even
considering the new documents—that he could prevail on a claim of changed
country conditions.
      Nyemb claims that conditions in Cameroon have worsened because the
authorities there will now harm not only him but his family on account of his
political protests in the United States against the authorities in Cameroon.
However, Nyemb testified in his removal proceedings that Cameroonian
authorities had threatened harm to his family as early as 2007, before he sought
asylum in the United States. Nyemb fails to show that the BIA acted arbitrarily
or even unreasonably in concluding that he could show changes in his personal
circumstances only, not in conditions in Cameroon. See Altamirano-Lopez, 435
F.3d at 549.
      PETITION DENIED.




                                        2